Name: Council Directive 76/135/EEC of 20 January 1976 on reciprocal recognition of navigability licences for inland waterway vessels
 Type: Directive
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 1976-01-29

 Avis juridique important|31976L0135Council Directive 76/135/EEC of 20 January 1976 on reciprocal recognition of navigability licences for inland waterway vessels Official Journal L 021 , 29/01/1976 P. 0010 - 0012 Finnish special edition: Chapter 7 Volume 1 P. 0171 Greek special edition: Chapter 07 Volume 2 P. 0003 Swedish special edition: Chapter 7 Volume 1 P. 0171 Spanish special edition: Chapter 07 Volume 2 P. 0039 Portuguese special edition Chapter 07 Volume 2 P. 0039 COUNCIL DIRECTIVE of 20 January 1976 on reciprocal recognition of navigability licences for inland waterway vessels (76/135/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas reciprocal recognition of navigability licences for inland waterway vessels should be achieved as a first step towards improving the safety of inland navigation in the Community; Whereas it is necessary to establish under what circumstances and on what conditions Member States may interrupt the passage of a vessel; Whereas it is necessary to fix a time limit for the adoption of common technical requirements, and whereas this Directive should be valid only until these common provisions come into force, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to: (a) vessels used for goods transport and having a total dead weight of 20 metric tons or more, including tugs and pusher craft, (b) vessels used for the transport of more than 12 passengers, on inland waterways. This Directive shall not prejudice the provisions laid down in the Regulation on inspection of shipping on the Rhine and in the Agreement on transport of dangerous goods on the Rhine (ADNR). Article 2 1. Member States shall, to the extent required, lay down any necessary procedures for the issue of navigability licences. However, a Member State may exempt from this Directive vessels which do not leave the inland waterways of its territory. 2. Navigability licences shall be issued by the Member State in which the vessel is registered or has its home port or, failing that, by the Member State in which the owner of the vessel is domiciled. Any Member State may request another Member State to issue navigability licences for vessels operated by nationals of the former. Member States may delegate their powers to approved bodies. 3. Navigability licences shall be made out in a Community language, and shall provide at least the information and use the system of numbering specified in the Annex. Article 3 1. Subject to paragraphs 3 to 6, each Member State shall recognize for navigation on its national waterways the navigability licences issued by another Member State in accordance with Article 2 on the same basis as if it had issued the licences itself. 2. Paragraph 1 shall apply only if the licence was issued or last extended not more than five years previously and has not expired. The certificate issued pursuant to the Regulation on inspection of shipping on the Rhine shall be accepted as evidence, within the meaning of paragraphs 3 and 5, for its full duration. 3. Member States may require that the technical specifications laid down in the Regulation on inspection of shipping on the Rhine are complied with. They may require the certificate referred to in paragraph 2 (2) as proof of this. 4. Member States may require vessels carrying dangerous goods as defined in the ADNR to comply with the requirements laid down in this Agreement. As proof of this, they may require that the authorization provided for in this Agreement be produced. (1)OJ No C 280, 8.12.1975, p. 71. (2)Opinion delivered 27.11.1975 (not yet published in the Official Journal). 5. Vessels which fulfil the requirements laid down in the Regulation on inspection of shipping on the Rhine shall be admitted to all inland waterways in the Community. Evidence of compliance with these requirements may be provided by the certificate referred to in paragraph 2 (2). Special conditions for the transport of dangerous goods shall be considered fulfilled in all Community waterways if the vessels meet the requirements of the ADNR. The relevant proof may be provided by the authorization referred to in paragraph 4. 6. Member States may require fulfilment in maritime shipping lanes of additional conditions equivalent to those required for their own vessels. Member States shall inform the Commission of their maritime shipping lanes, the list of which will be drawn up by the Commission within three months following the entry into force of this Directive, on the basis of the information supplied to it by the Member States. Article 4 1. Any Member State may withdraw a navigability licence which it has issued. 2. Any Member State may interrupt the passage of a vessel, where the vessel is found on inspection to be in a condition which clearly constitutes a danger to the surroundings, until the defects have been corrected. It may also do so where the vessel or its equipment is found on inspection not to satisfy the requirements set out in the navigability licence or in the other documents referred to in Article 3 as the case may be. 3. A Member State which has interrupted the passage of a vessel, or has indicated its intention to do so if the defects are not corrected, shall inform the competent authorities of the Member State where the navigability licence or the other documents referred to in Article 3 were issued of the reasons for the decision it has taken or it intends to take. 4. All decisions to interrupt the passage of a vessel taken pursuant to measures adopted in implementation of this Directive shall state in detail the reasons on which they are based. A decision shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 5 As soon as possible and not later than 1 January 1978, the Council shall, on a proposal from the Commission, adopt common provisions establishing technical requirements for inland waterway vessels. Article 6 Member States shall, in good time and within one year of the adoption of the Directive by the Council, and after consulting the Commission, adopt such laws, regulations or administrative provisions as may be necessary to comply with this Directive. Article 7 This Directive shall be valid until 31 December 1978. If need be, its validity may be extended by the Council on a proposal from the Commission until the provisions referred to in Article 5 enter into force. Article 8 This Directive is addressed to the Member States. Done at Brussels, 20 January 1976. For the Council The President G. THORN ANNEX Minimum information to appear on the licences The information is divided into three categories: I. compulsory : no special sign II. required if applicable : (x) III. useful but optional : (+) 1. Name of the authority or approved body issuing the document 2. (a) Title of document (b) (+) Number of document 3. Issuing State 4. Name and domicile of the owner of the vessel 5. Name of vessel 6. (x) Place and number of registration 7. (x) Home port 8. (+) Construction type 9. (+) Utilization 10. Main characteristics : (a) overall length in metres (b) overall breadth in metres (c) depth below waterline at maximum draught(s) in metres 11. (x) Dead weight(s) in metric tons or displacement(s) in cubic metres at maximum draught(s) 12. (x) Indication of draught marking 13. (x) Maximum authorized number of passengers 14. (x) Total power of propelling engines in HP or KW 15. Minimum freeboard(s) in centimetres 16. (a) Declaration : The vessel indicated above is certified as being suitable for navigation (b) (x) Subject to the following conditions (c) (x) Indication of navigation restrictions 17. (a) Date of expiry (b) Date of issue 18. Stamp and signature of the authority or approved body issuing the licence.